Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 27 and 30 have been cancelled.
3.	Claims 1-26, 28-29 and 31-44 are pending in this application.

DETAILED ACTION
Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-2 and 8-17, drawn to a VEGF mini-trap comprising a polypeptide characterized by the domain structure 
    PNG
    media_image1.png
    83
    588
    media_image1.png
    Greyscale
, classified in C07K2317/53, for example.
2. Claims 3-5, drawn to drawn to a VEGF mini-trap comprising a polypeptide characterized by the domain structure 
    PNG
    media_image2.png
    78
    584
    media_image2.png
    Greyscale
, classified in C07K2317/53, for example.
3. Claim 6, drawn to a VEGF mini-trap selected from the group consisting of SEQ ID NOs: 32-40, or variant thereof, classified in C07K14/00, for example.
4. Claim 7, drawn to a VEGF mini-trap selected from the group consisting of SEQ ID NOs: 41-49, or a variant thereof, classified in C07K14/00, for example.
5. Claims 18-21, drawn to an isolated polynucleotide that encodes a VEGF mini-trap, optionally comprising the nucleotide sequence set forth in SEQ ID NO: 71, 72 or 73, a vector and a host cell comprising the same, classified in C12N9/00, for example.
6. Claim 22, drawn to an isolated polypeptide selected from the group consisting of SEQ ID NOs: 32-49, classified in C07K14/00, for example.
7. Claims 23-25, drawn to a method of making a VEFG mini-trap or pharmaceutical formulation thereof of Invention 2 comprising contacting a VEGF trap with a protease that cleaves the MC of said VEGF trap and incubating the VEGF trap, classified in C07K1/00, for example.
8. Claims 26 and 28-29, drawn to a method of making a VEGF mini-trap comprising incubating a host cell of Invention 5 in a culture medium under conditions that promote expression, classified in A 61K2039/6006, for example.
9. Claims 31-33, drawn to a vessel, bioreactor or injection device comprising a VEGF mini-trap, classified in A61M3/00, for example.
10. Claims 34-37, drawn to a method for treating or preventing an angiogenic eye disorder in a subject in need thereof, comprising administering a therapeutically effective amount of VEGF mini-trap, classified in A61P27/06, for example.
11. Claim 38, drawn to a method for reducing neovascularization of the retina and/or reducing vascular permeability of the retina and/or increasing avascularized area of the retina and/or reducing vascularized area of the retina of a subject in need thereof comprising administering a therapeutically effective amount of VEGF mini-trap, classified in A61P27/02, for example.
12. Claims 39-40, drawn to a method for treating or preventing cancer, in a subject in need thereof, comprising administering a therapeutically effective amount of VEGF mini-trap, classified in A61K2039/585, for example.
13. Claims 41-44, drawn to a method for administering VEGF mini-trap to a subject comprising introducing VEGF mini-trap into the body of the subject, classified in A61K38/1866, for example.
The inventions are independent or distinct, each from the other because:
5.	Inventions 1-6 and 9 are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive.  Inventions 1-4 and 6 involve different amino acid contents leading to different structures. Inventions 1-4 and 6 involve amino acids and amide bonds; Invention 5 involve sugars, bases, phosphates and glycosidic bonds. Invention 9 involve devices that are not involved in Inventions 1-6. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
6.	Inventions 7 and 10-13 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive.  Inventions 7 and 10-13 involve different patient populations and different end points. Search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
7.	Inventions 2 and 7 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, for example, recombinant technology. Further, search for one would not necessarily lead to the other.
8.	Inventions 1, 3-6, 9 and 7 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention 7 do not involve Inventions of 1, 3-6 and 9. 
9.	Inventions 5 and 8 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, for example, recombinant technology. Further, search for one would not necessarily lead to the other.
10.	Inventions 1-4, 6, 9 and 8 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention 7 do not involve Inventions of 1-4, 6 and 9.
11.	Inventions 1 and 10-13 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example, making antibodies. Further, search for one would not necessarily lead to the other.
12.	Inventions 8 and 10-13 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions do not involve each other. Inventions 10-13 do not involve host cell of Invention 8. Search for one would not necessarily lead to the other.
13.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
14.	This application contains claims directed to the following patentably distinct species:
	A single disclosed species of a VEGF mini-trap formula for Invention 1;
	A single disclosed species of a fully defined VEGF mini-trap wherein ALL of the variables (hinge, MC, VEGFR1, VEGFR2, etc.) are elected to arrive at a single disclosed species of a fully defined VEGF mini-trap for Invention 1;
	A single disclosed species of ALL of characteristics/properties of Invention 1 (e.g., binds to human VEGF165 with a KD of 1-2 pM);
	A single disclosed species of VEGF mini-trap formula for Invention 2;
	A single disclosed species of a fully defined VEGF mini-trap wherein ALL of the variables (hinge, MC, VEGFR1, VEGFR2, etc.) are elected to arrive at a single disclosed species of a fully defined VEGF mini-trap for Invention 2;
	A single disclosed species of an VEGF mini-trap sequence for Invention 3 (e.g., SEQ ID NO: 32);
	A single disclosed species of an VEGF mini-trap sequence for Invention 4 (e.g., SEQ ID NO: 41);
	A single disclosed species of a fully defined polynucleotide sequence for Invention 5 (e.g., SEQ ID NO: 71);
	A single disclosed species of a polypeptide for Invention 6 (e.g., SEQ ID NO: 49);
	A single disclosed species of a protease for Invention 7;
	A single disclosed species of a fully defined VEGF mini-trap sequence of Invention 7;	
	A single disclosed species of a fully defined polynucleotide sequence for Invention 8;
	A single disclosed species of from vessel or bioreactor or injection device for Invention 9 (e.g., injection device and species is a syringe);
	A single disclosed species of an angiogenic eye disorder for Invention 10;
	A single disclosed species of a fully defined VEGF sequence for Invention 10;
	A single disclosed species of a route or administration for Invention 10 (e.g., intraocularly);
	A single disclosed species of from reducing neovascularization OR reducing vascular permeability OR increasing avascularized area of retina OR reducing vascularized area of the retina for Invention 11 (e.g., reducing neovascularization0;
	A single disclosed species of a fully defined VEGF sequence for Invention 11;
	A single disclosed species of a cancer for Invention 12 (e.g., skin cancer);
	A single disclosed species of a fully defined VEGF sequence for Invention 12;
	A single disclosed species of a fully defined VEGF sequence for Invention 13;
A single disclosed species of type of administration and route of administration for Invention 13.
15.	The species are independent or distinct because the VEGF peptide sequences involve different amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different polynucleotides encoding the VEGF polypeptide sequence involve different nucleic acids, leading to different structures. Further, search for one would not necessarily lead to the other. Different vessels, bioreactors and devices involve different properties. Further, search for one would not necessarily lead to the other. Different eye disorders are different due to the different patient population and end points. Further, search for one would not necessarily lead to the other. Different routes of administrations are different due to the different components involved in the formulation, leading to different properties. Further, search for one would not necessarily lead to the other. Different species recited in claim 38 involve different patient population and end points. Further, search for one would not necessarily lead to the other. Different cancers are different due to the different cells, organs, patient population and end points involved. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-26, 28-29 and 31-44 are generic.
16.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
17.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
18.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
19.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654